         Case 1:14-cr-00460-LGS Document 69 Filed 06/21/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007


                                                   June 13, 2021

By ECF

Honorable Lorna G. Schofield
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States of America v. BNP Paribas, S.A.,
              14 Cr. 460 (LGS)


Dear Judge Schofield:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.


                                            Respectfully submitted,

                                            AUDREY STRAUSS
                                            United States Attorney


                                        by: _____________________________
                                            Martin S. Bell
                                            Assistant United States Attorney
                                            (212) 637-2463

                                          Application Granted. The Clerk of the Court is directed to
cc:    Counsel of Record (by ECF)
                                          terminate Mr. Bell as counsel of record.

                                          Dated: June 21, 2021
                                          New York, New York
